DETAILED ACTION

Response to Amendment
	In view of the amendments and arguments to the claims, the §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claims 1 and 4, and new Claim 16, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 6,486,602 (Setzer).
In regards to Claims 1, 4, 7-10, and 16, Setzer teaches an electrode for a high-pressure discharge lamp, wherein at least a part of the surface of the electrode is covered with a dendritic layer, which achieves a substantially longer service life (Abstract).  Setzer also teaches that the material of the coating is tungsten, tantalum, zirconium, amongst others, and nitrides thereof (Claim 2), and the core of the anode is made from tungsten (Column 2, Lines 35-37), and additionally, that the dendritic layer can be produced, in principle, from high-melting point metals, such as tungsten, tantalum, or their nitrides (Column 2, Lines 31-35), wherein carbides or n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One of ordinary skill in the art would recognize, given Setzer’s teachings, that the product of Setzer would be capable as being used as a heating conductor, given that Setzer teaches a product with substantially similar composition and structure and method of manufacture. Additionally, given that Setzer teaches that the coating is suitable at high temperatures, to use as a crucible in other high-heat applications (instant Claim 

In regards to Claims 2-3, Setzer teaches that the method of producing the electrode can include using means of PVD (Claim 9) – corresponding to a coating formed by PVD (instant Claim 2).  Furthermore, Examiner notes that product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Thus, one of ordinary skill in the art would recognize that different methods of fabrication would not affect the final properties of the product, such as sintering (instant Claim 3).

In regards to Claim 5, Setzer does not teach the exact amount of zirconium nitride within the coating, one of ordinary skill in the art would recognize that given Setzer’s teachings, that one of ordinary skill in the art would have been motivated to utilize a majority amount of zirconium nitride, along with materials of W from the functional intermediate layer, translating to and overlapping with the claimed range of the zirconium nitride comprising between 2 wt. % and 75 wt. % (instant Claim 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, Setzer teaches that the composition of the coating increases the emission coefficient from pure tungsten to values above 0.6 (Column 2, Lines 17-20); one of ordinary skill in the art would recognize that the emission coefficient can be controlled by the addition of such refractory coatings such as that of zirconium nitride.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
One of ordinary skill in the art would have found it obvious to have arrived at the claimed range of zirconium nitride within the refractory coating as instantly claimed.

In regards to Claim 6, given that the coating of Setzer is substantially similar in composition, structure, and process of manufacture of the coating, one of ordinary skill in the art would expect it to exhibit the same properties, including porosity.  

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Applicant directs arguments towards the claims as amended, and in particular, that Billings teaches a product that differs in physical properties (Applicant’s Arguments, Page 9).  Applicant further argues that Billings is silent regarding a composite layer, and does not disclose a composite layer of the various particles of components as claimed in instant Claims 1 and 16 (Pages 10-11).
In regards to Applicant’s arguments, Examiner notes that in light of the new prior art rejections set forth above as necessitated by the amendments, Applicant’s arguments are rendered moot.
Therefore, Applicant’s argument is not persuasive.

Applicant further argues that Setzer does not disclose, nor fairly suggest, a composite layer as recited in Claim 1 or Claim 16, where the ZrN content lies within a range from 2-75 wt. % (Applicant’s Arguments, Page 11). 
In regards to Applicant’s arguments, Examiner respectfully disagrees.  As noted in the rejection above and that prior, Examiner notes that Setzer teaches that the material of the coating is tungsten, tantalum, zirconium, amongst others, and nitrides thereof (Claim 2), and the core of the anode is made from tungsten (Column 2, Lines 35-37), and additionally, that the dendritic layer can be produced, in principle, from high-melting point metals, such as tungsten, tantalum, or their nitrides (Column 2, Lines 31-35), wherein carbides or nitrides of zirconium are also suitable (Column 2, Lines 35-36) – corresponding to a high-temperature component comprising n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    
Applicant’s arguments that Setzer does not teach the layer as recited in Claims 1 and 16 thus constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited evidence in the ranges’ criticality in product and property performance.  One of ordinary skill in the art, given the wide range of the allowable compositions, to select equal parts of each component to arrive at the 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/Primary Examiner, Art Unit 1784